Exhibit 10.56

For Awards for Chief Executive Officer, Chief Financial Officer and the General
Counsel
[FOR USE WITH ELECTRONIC DELIVERY]
Restricted Stock Unit Award Terms
under the
ACE Limited 2004 Long-Term Incentive Plan
The Participant has been granted a Restricted Stock Unit Award by ACE Limited
(the "Company") under the ACE Limited 2004 Long-Term Incentive Plan (the
"Plan"). The Restricted Stock Unit Award shall be subject to the following
Restricted Stock Unit Award Terms:
1.Terms of Award. Subject to the following Restricted Stock Unit Award Terms,
the Participant has been granted the right to receive shares of Stock of the
Company (“Units”) as of the Delivery Date. Each “Unit” represents the right to
receive one share of Stock. The following words and phrases used in these
Restricted Stock Unit Award Terms shall have the meanings set forth in this
paragraph 1:


(a)The "Participant" is the individual recipient of the Restricted Stock Unit
Award on the specified Grant Date.


(b)The "Grant Date" is [Insert the date].


(c)The number of "Units" shall be that number of Units awarded to the
Participant on the Grant Date as reflected in the corporate records and shown in
the Record-Keeping System in the Participant’s individual account records.


(d)The “Delivery Date” shall be end of the Restricted Period with respect to the
applicable Units.


However, notwithstanding the preceding sentence, if the Participant would be
eligible to retire in accordance with paragraph 2(d) (determined without regard
to clauses 9(i)(x) and (y)) on or at any time after the Grant Date and prior to
the last day of the Restricted Period with respect to any Installment of Units
as determined in accordance with the Vesting Schedule set forth in paragraph 2:


(i)The occurrence of a Change in Control Date of Termination shall be
disregarded for purposes of determining the Delivery Date of such Installments.


(ii)The occurrence of a Long-Term Disability shall be disregarded for purposes
of determining the Delivery Date of such Units; provided that this sentence
shall not affect the vesting of the Units upon the occurrence of a Long-Term
Disability in accordance with subparagraph 2(b).


(e)Other words and phrases used in these Restricted Stock Unit Award Terms are
defined pursuant to paragraph 9 or elsewhere in these Restricted Stock Unit
Award Terms.


2.Restricted Period. Subject to the limitations of these Restricted Stock Unit
Award Terms, the "Restricted Period" for each Installment of Units shall begin
on the Grant Date and end as described in the following schedule (the “Vesting
Schedule”) (but only if the Date of Termination has not occurred before end of
the Restricted Period):
VESTING SCHEDULE
INSTALLMENT
RESTRICTED
PERIOD WILL
END ON:
¼ of Restricted Stock Units
One year anniversary of the Grant Date
¼ of Restricted Stock Units
Two year anniversary of the Grant Date
¼ of Restricted Stock Units
Three year anniversary of the Grant Date
¼ of Restricted Stock Units
Four year anniversary of the Grant Date






--------------------------------------------------------------------------------



The Restricted Period shall end prior to the date specified in the foregoing
Vesting Schedule to the extent set forth below, with the exception of
subparagraph (d):
(a)For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s death.


(b)For Installments as to which the Restricted Period has not ended prior to the
Date of Termination, the Restricted Period for such Installments shall end upon
the Participant’s Date of Termination, if the Date of Termination occurs by
reason of the Participant’s Long-Term Disability.


(c)If the Participant's Date of Termination is a Change in Control Date of
Termination, then, for any Installments as to which the Restricted Period has
not ended prior to the Participant’s Date of Termination, the Restricted Period
for such Installments will end on the Change in Control Date of Termination;
provided that if the Participant's Change in Control Date of Termination occurs
within the 180-day period immediately preceding the date of a Change in Control,
then the Restricted Period for all unvested Installments held by the Participant
on the Date of Termination will end, and those Installments will vest on the
date of a Change in Control.
 
(d)    For Installments as to which the Restricted Period has not ended prior to
the Date of Termination, if the Date of Termination occurs by reason of the
Participant’s Retirement, vesting shall continue pursuant to the Vesting
Schedule following the Date of Termination as though the Participant continued
to be employed through the end of the longest Restricted Period. Following the
Date of Termination by reason of Retirement, the end of the Restricted Period
for any Installment shall be determined in accordance with the Vesting Schedule.
3.Transfer and Forfeiture of Shares. Except as otherwise determined by the
Committee in its sole discretion, and subject to subparagraphs 2(c) and 2(d),
the Participant shall forfeit the Units as of the Participant's Date of
Termination, if such Date of Termination occurs prior to the end of the
Restricted Period which applies to those Installments. If the Participant's Date
of Termination has not occurred prior to the last day of the Restricted Period
with respect to any Installment of the Units, then that Installment of Units
shall be delivered to the Participant in the form of Stock free of all
restrictions at or within 30 days after the Delivery Date; provided, however, if
such delivery is contingent on the Participant's execution of a release in
accordance with paragraph 9(i) and the applicable 30-day period begins in one
taxable year and ends in a second taxable year, that Installment of Units shall
be delivered in the second taxable year. After delivery of a share of Stock for
a Unit, the Unit shall have no further force or effect. Notwithstanding anything
to the contrary in any employment agreement between the Participant and the
Company or a Subsidiary or any severance plan maintained by the Company or a
Subsidiary in which the Participant participates, the Participate acknowledges
and agrees that the the Installments of Units shall vest (and the Restricted
Period shall end) only as provided by, and subject to the terms of, this
Restricted Stock Unit Award.


4.Withholding. All deliveries and distributions under these Restricted Stock
Unit Award Terms are subject to withholding of all applicable taxes. At the
election of the Participant, and subject to such rules and limitations as may be
established by the Committee from time to time, such withholding obligations may
be satisfied through the surrender of shares of Stock which the Participant
already owns, or to which the Participant is otherwise entitled under the Plan.
Notwithstanding the foregoing, the Committee has the authority to make the
necessary elections to ensure appropriate taxes are withheld.


5.Transferability. Except as otherwise provided by the Committee, the Restricted
Stock Unit Award may not be sold, assigned, transferred, pledge or otherwise
encumbered during the Restricted Period.


6.Dividends. The Participant shall be permitted to receive cash payments equal
to the dividends and distributions paid on shares of Stock to the same extent as
if each Unit was a share of Stock, and those shares were not subject to the
restrictions imposed by these Restricted Stock Unit Award Terms and the Plan;
provided, however, that no dividends or distributions shall be payable to or for
the benefit of the Participant with respect to record dates for such dividends
or distributions occurring on or after the date, if any, on which the
Participant has received a share of Stock in exchange for a Unit or has
forfeited the Units. Dividend payments made under this paragraph 6 with respect
to any record date will be paid as soon as practicable after dividends with
respect to that record date are paid on outstanding shares but in all events
within the calendar year in which such dividends are paid to the holders of
Stock.


7.Voting. The Participant shall not be a shareholder of record with respect to
the Units and shall have no voting rights with respect to the Units during the
Restricted Period.



2

--------------------------------------------------------------------------------



8.Participant’s Rights to Shares. Prior to the delivery of shares of Stock which
are to be delivered pursuant to these Restricted Stock Unit Award Terms,(a) the
Participant shall not be treated as owner of the shares, shall not have any
rights as a shareholder as to those shares, and shall have only a contractual
right to receive them, unsecured by any assets of the Company or its
subsidiaries; and (b) the Participant’s right to receive such shares will be
subject to the adjustment provisions relating to mergers, reorganizations, and
similar events set forth in the Plan.


9.Definitions. For purposes of these Restricted Stock Unit Award Terms, words
and phrases shall be defined as follows:
(a)Cause. The term “Cause” shall mean - unless otherwise defined in an
employment agreement between the Participant and the Company or Subsidiary - the
occurrence of any of the following:


(i) a conviction of the Participant with respect to a (x) felony or (y) a
misdemeanor involving moral turpitude; or


(ii) willful misconduct or gross negligence by the Participant resulting, in
either case, in harm to the Company or any Subsidiary; or


(iii) failure by the Participant to carry out the lawful and reasonable
directions of the Board or the Participant’s immediate supervisor, as the case
may be; or


(iv) refusal to cooperate or non-cooperation by the Participant with any
governmental regulatory authority; or


(v)fraud, embezzlement, theft or dishonesty by the Participant against the
Company or any Subsidiary or a material violation by the Participant of a policy
or procedure of the Company, resulting, in any case, in harm to the Company or
any Subsidiary.


(b)Change in Control. The term "Change in Control" shall be defined as set forth
in the Plan.


(c)Change in Control Date Termination. The term “Change in Control Date of
Termination” means (A) the Participant's Date of Termination that occurs for any
reason (including, without limitation, voluntary resignation of the Participant
with or without Good Reason) during the first calendar month that begins on or
after the six month anniversary of the date of a Change in Control or (B) the
Participant’s Date of Termination that occurs because the Company and/or any of
the Related Companies terminates the Participant’s employment with the Company
and/or the Related Companies without Cause (other than due to death, a Long-Term
Disability or a Retirement) or because the Participant terminates his or her
employment for Good Reason, provided that such termination in accordance with
this clause (B) occurs during the period commencing on the 180th day immediately
preceding a Change in Control date and ending on the two year anniversary of
such Change in Control date.
(d)Date of Termination. A Participant's "Date of Termination" means, with
respect to an employee, the date on which the Participant's employment with the
Company and Related Companies terminates for any reason, and with respect to a
Director, the date immediately following the last day on which the Participant
serves as a Director; provided that a Date of Termination shall not be deemed to
occur by reason of a Participant's transfer of employment between the Company
and a Related Company or between two Related Companies; further provided that a
Date of Termination shall not be deemed to occur by reason of a Participant's
cessation of service as a Director if immediately following such cessation of
service the Participant becomes or continues to be employed by the Company or a
Related Company, nor by reason of a Participant's termination of employment with
the Company or a Related Company if immediately following such termination of
employment the Participant becomes or continues to be a Director; and further
provided that a Participant's employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Related
Company approved by the Participant's employer.


(e)Director. The term "Director" means a member of the Board, who may or may not
be an employee of the Company or a Related Company.


(f)Good Reason. The term “Good Reason” shall mean - unless otherwise defined in
an in-force employment agreement between the Participant and the Company or
Subsidiary - the occurrence of any of the following within the 60-day period
preceding a Date of Termination without the Participant’s prior written consent:



3

--------------------------------------------------------------------------------



(i) a material adverse diminution of the Participant’s titles, authority, duties
or responsibilities, or the assignment to the Participant of titles, authority,
duties or responsibilities that are materially inconsistent with his or her
titles, authority, duties and/or responsibilities in a manner materially adverse
to the Participant; or
(ii) a reduction in the Participant’s base salary or annual bonus opportunity
(other than any reduction applicable to all similarly situated Executives
generally); or


(iii)a failure of the Company to obtain the assumption in writing of its
obligations under the Plan by any successor to all or substantially all of the
assets of the Company within 45 days after a merger, consolidation, sale or
similar transaction that qualifies as a Change in Control.


(g)Long-Term Disability. A Participant shall be considered to have a “Long-Term
Disability” if the Participant is determined to be eligible for long-term
disability benefits under the long-term disability plan in which the Participant
participates and which is sponsored by the Company or a Related Company; or if
the Participant does not participate in a long-term disability plan sponsored by
the Company or a Related Company, then the Participant shall be considered to
have a “Long-Term Disability” if the Committee determines, under standards
comparable to those of the Company’s long-term disability plan, that the
Participant would be eligible for long-term disability benefits if he or she
participated in such plan.


(h)Record-Keeping System. The term “Record-Keeping System” means the
record-keeping system developed and maintained by third parties contracted by
the Company to keep records and facilitate Participant interfaces with respect
to the Plan and awards granted thereunder.


(i)    Retirement. The term “Retirement” means the Participant’s Date of
Termination that occurs on or after the Participant has both completed at least
ten years of service with the Company or a Related Company and attained at least
age 62; provided, however, that a Date of Termination will not be treated as a
Retirement unless the Participant (x) has terminated employment in good standing
with the Company or a Related Company, and (y) executes an agreement and release
as required by the Company which will include, without limitation, a general
release, and non-competition and non-solicitation provisions. A Participant
shall be deemed to have executed a release as described in clause (y) above only
if such release is returned by such time as is established by the Company;
provided that to the extent benefits provided pursuant to the Plan would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1, such benefits shall be paid to
the Participant only if the release is returned in time to permit the
distribution of the benefits to satisfy the requirements of Code section 409A
with respect to the time of payment.
10.Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in these
Restricted Stock Unit Award Terms.


11.Heirs and Successors. The Restricted Stock Unit Award Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company's assets and
business. If any benefits deliverable to the Participant under these Restricted
Stock Unit Award Terms have not been delivered at the time of the Participant's
death, such benefits shall be delivered to the Designated Beneficiary, in
accordance with the provisions of these Restricted Stock Unit Award Terms and
the Plan. The "Designated Beneficiary" shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the complete distribution of benefits to the Designated
Beneficiary under these Restricted Stock Unit Award Terms, then any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.


12.Administration. The authority to manage and control the operation and
administration of these Restricted Stock Unit Award Terms shall be vested in the
Committee, and the Committee shall have all powers with respect to these
Restricted Stock Unit Award Terms as it has with respect to the Plan. Any
interpretation of these Restricted Stock Unit Award Terms by the Committee and
any decision made by it with respect to these Restricted Stock Unit Award Terms
are final and binding on all persons.


13.Plan and Corporate Records Govern. Notwithstanding anything in these
Restricted Stock Unit Award Terms to the contrary, these Restricted Stock Unit
Award Terms shall be subject to the terms of the Plan, a copy of which

4

--------------------------------------------------------------------------------



may be obtained by the Participant from the office of the Secretary of the
Company; and these Restricted Stock Unit Award Terms are subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan. Notwithstanding anything in the
Restricted Stock Unit Award Terms to the contrary, in the event of any
discrepancies between the corporate records regarding this award and the
Record-Keeping System, the corporate records shall control.


14.Not An Employment Contract. The Restricted Stock Unit Award will not confer
on the Participant any right with respect to continuance of employment or other
service with the Company or any Related Company, nor will it interfere in any
way with any right the Company or any Related Company would otherwise have to
terminate or modify the terms of such Participant's employment or other service
at any time.


15.Notices. Any written notices provided for in these Restricted Stock Unit
Award Terms or the Plan shall be in writing and shall be deemed sufficiently
given if either hand delivered or if sent by fax or overnight courier, or by
postage paid first class mail. Notices sent by mail shall be deemed received
three business days after mailing but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant's
address indicated by the Company's records, or if to the Company, at the
Company's principal executive office.


16.Fractional Shares. In lieu of issuing a fraction of a share, resulting from
an adjustment of the Restricted Stock Unit Award pursuant to paragraph 5.2(f) of
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.


17.Amendment. The Restricted Stock Unit Award Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.


18.    409A Compliance. These Restricted Stock Unit Award Terms are intended to
be interpreted, operated, and administered in a manner so as not to subject the
Participant to the assessment of additional taxes or interest under Code section
409A, and these Restricted Stock Unit Award Terms may be amended as the Company,
in its sole discretion, determines is necessary and appropriate to avoid the
application of any such taxes or interest.
IN WITNESS WHEREOF, the Company has caused these presents to be executed in its
name and on its behalf, all as of the Grant Date.


ACE LIMITED






By:     ______________________________________
Its:     ______________________________________


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:


______________________________________
Participant



5